DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 04/14/2022 has been entered into this application. New claims 7-9 have been added.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 7-8, limitations recited “a plurality of circumferential surfaces including a first edge surface and a second edge surface and a first side surface and a second side surface,
wherein a length of the first side surface and the second side surface is less than a length of the first edge surface and the second edge surface,
wherein the first side surface and the second side surface each includes a first portion, a second portion, and a third portion, the second portion circumferentially separates the first portion and the third portion, and the second portion has a reduced thickness relative to the first portion and the third portion, and 
wherein an inner surface of the second portion of each of the first side surface and the second side surface are offset from and non-adhering to outer surface peripheral edges of the first and second mirrors” are not clear. The instant specification discloses “edges of the first and second mirrors” but does not disclose clearly rest of the limitations. Further clarification is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2008/0061238 A1 by Hok et al (hereinafter Hok) in view of US Patent Pub. No. 2016/0356764 A1 by Martin et al (hereinafter Martin).

Regarding Claim 1, Hok teaches a method for manufacturing a gas concentration calculation device (Fig. 2 @ 200) for calculating a concentration of a gas (Abstract, Par. [0003]) 5by a method of applying light emitted from a light source (Fig. 1 @ 2, Par. [0057]) to the gas (Fig. 1 @ 17, Par. [0058]) and measuring infrared light having a specific wavelength (Abstract, Par. [0066]), in which the gas concentration calculation device includes a housing (Fig. 1 @ 1, Par. [0042, 0056, Claim 32]) made of a synthetic resin and configured to include a cylindrical portion (Par. [0059]: tubular shape. Implicitly teaches made of a synthetic resin), 
but does not explicitly teach made of a synthetic resin, the cylindrical portion 10including a first opening and a second opening at both ends of the cylindrical portion, and a first mirror and a second mirror, respectively, arranged facing each other at the first and second openings to form an optical path of the infrared light inside the cylindrical portion, the method comprising: 
15a first step of preparing a precursor of the housing, the precursor including respective sticking-out portions made of the synthetic resin and sticking more outward than respective installation positions of the first and second mirrors in the cylindrical portion; and 
20a second step of fixing the first and second mirrors to the respective installation positions by arranging the first and second mirrors, respectively, at the respective installation positions and then bending the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors.

However, Martin teaches the cylindrical portion (Fig. 2 @ 202, Par. [0044]) 10including a first opening (Fig. 2 @ 214, Par. [0044]) and a second opening (Fig. 2 @ 208, Par. [0044]) at both ends of the cylindrical portion (Fig. 2 @ 202, Par. [0044]), and a first mirror (Fig. 2 @ 210, Par. [0044]) and a second mirror (Fig. 2 @ 206, Par. [0044]), respectively, arranged facing each other at the first and second openings to form an optical path (Fig. 2 @ 200, illustrates such configuration) of the infrared light inside the cylindrical portion (Par. [0044]: infrared), the method comprising: 
15a first step of preparing a precursor of the housing, the precursor including respective sticking-out portions (Fig. 2 @ 214 side and 208 side) and sticking more outward than respective installation positions of the first and second mirrors (illustrates such configuration) in the cylindrical portion (Fig. 2 @ 202, Par. [0044]); and 
20a second step of fixing (Par. [0044]) the first (Fig. 2 @ 210, Par. [0044]) and second mirrors (Fig. 2 @ 206, Par. [0044]) to the respective installation positions by arranging the first and second mirrors, respectively, at the respective installation positions  to cause the sticking-out 25portions to adhere to the first and second mirrors (Fig. 2 @ 200, Par. [0044]. Also see Fig. 3 @ 300, Fig. 8 @ 800).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hok by Martin as taught above such that the cylindrical portion 10including a first opening and a second opening at both ends of the cylindrical portion, and a first mirror and a second mirror, respectively, arranged facing each other at the first and second openings to form an optical path of the infrared light inside the cylindrical portion, the method comprising: 
15a first step of preparing a precursor of the housing, the precursor including respective sticking-out portions made of the synthetic resin and sticking more outward than respective installation positions of the first and second mirrors in the cylindrical portion; and 
20a second step of fixing the first and second mirrors to the respective installation positions by arranging the first and second mirrors, respectively, at the respective installation positions to cause the sticking-out 25portions to adhere to the first and second mirrors is accomplished in order to design a secure measurement cell to provide measurements of volatile substances quickly and accurately under a wide range of environmental temperatures based on concentrations of the volatile substances (Martin, Par. [0004-0006]).

Still lacking limitation such as: made of the synthetic resin and then bending the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors.

	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthetic resin in order to obtain  a predictable result, since the selection of a known material based on its suitability for a given purpose requires would have been obvious to one of ordinary skill in the art. See MPEP 2144.07 citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

	Also, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).

Still lacking limitation such as: bending the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors.

However, it would have been an obvious matter of design choice to bend the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors to secure the mirrors in order to obtain a predictable result, since applicant has not disclosed that such claimed feature solves any stated problem and presents any unexpected result and it appears that the invention would perform equally well with the mirrors being secured as cited by the reference. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (bending the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to try the process of “bending the sticking-out portions while melting with heat to cause a bent portion of the sticking-out 25portions to adhere to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors”.

Regarding Claim 2, Hok as modified by Martin teaches wherein the first (Fig. 2 @ 210, Par. [0044]) DB1/ 117558924.1- 20 -and second mirrors (Fig. 2 @ 206, Par. [0044]) each include a mirror surface layer formed on a mirror main body made of a synthetic resin (Par. [0044]: Mirrors may be constructed of any metalized reflective surface and thermally stable material, such as epoxy) different from the synthetic resin forming the cylindrical portion (See Claim 1 rejection); and 
wherein at the second step, the sticking-out portions melted 5with heat are caused to adhere to the mirror main bodies of the first and second mirrors (See Claim 1 rejection).  

Regarding Claim 3, Hok as modified by Martin teaches the gas 10concentration calculation device (See Claim 1 rejection) including a substrate (Martin, Fig. 2 @ 216, Par. [0045]) configured to include an infrared light emitting element (Martin, Fig. 2 @ 238, 244, Par. [0044]) and an infrared light detecting element (Martin, Fig. 2 @ 240, 242, Par. [0044]) on a front surface of the substrate (illustrates such configuration), in which the cylindrical portion (Martin, Fig. 2 @ 202, Par. [0044]) includes a plate-shaped portion including a plate surface parallel to 15an axis (Martin, Fig. 2 @ 202, top surface) penetrating (implicitly teaches) through the first (Martin, Fig. 2 @ 214, Par. [0044]) and second (Martin, Fig. 2 @ 208, Par. [0044]) openings; 
in which the precursor includes a frame-shaped portion (Martin, Fig. 2 @ 202, front side toward 214) made of the synthetic resin (See Claim 1 rejection) integrally formed on a portion being the cylindrical portion (Martin, Fig. 2 @ 202, Par. [0044]), the frame-shaped portion (Martin, Fig. 2 @ 202, front side toward 214) protruding outward from the plate surface of the plate-shaped portion (See Claim 1 rejection), 20a positioning pin (Martin, Fig. 2 @ 214 side shows the positioning pin) made of the synthetic resin (See Claim 1 rejection) protruding outward (Martin, Fig. 2 @ 214 side shows the protruding outward from the plate surface) from the plate surface (Martin, Fig. 2 @ 202, top surface); but does not explicitly teach
in which the frame-shaped portion includes a contact surface for contacting a peripheral edge of a front surface of the substrate, a portion for covering a side surface of the substrate, and a protruding 25piece continuous to the covering portion and extending on an opposite side to the contact surface (Martin, Fig. 2 @ 202, 216. Also see Fig. 3. Implicitly teaches the typical assembly); 
in which the plate-shaped portion includes a first hole for arranging the infrared light emitting element and the infrared light DB1/ 117558924.1- 21 -detecting element inside the cylindrical portion, the first hole penetrating through the plate-shaped portion (Martin, Fig. 2 @ 202, 216. Also see Fig. 3. Implicitly teaches the typical assembly); and 
in which the substrate includes a second hole for causing the positioning pin to penetrate through the second hole, the 5method comprising a third step of fixing the substrate to the frame-shaped portion of the precursor by engaging the substrate with the frame-shaped portion of the precursor to arrange the infrared light emitting element and the infrared light detecting element in the first hole of the plate-shaped 10portion, contacting the peripheral edge of the front surface of the substrate with the contact surface of the frame-shaped portion, covering the side surface of the substrate with the covering portion of the frame-shaped portion, causing the positioning pin of the precursor to penetrate through the 15second hole of the substrate, and then deforming leading end portions of the positioning pin and the protruding piece of the frame-shaped portion while melting with heat (See Claim 1 rejection) to cause the leading end portion of the positioning pin to adhere to and be fixed to the second hole and also cause the leading end 20portion of the protruding piece to adhere to a peripheral edge of a back surface of the substrate (Martin, Fig. 2 @ 202, 216. Also see Fig. 3. Implicitly teaches the typical assembly) but does not explicitly teach in which the frame-shaped portion includes a contact surface for contacting a peripheral edge of a front surface of the substrate, a portion for covering a side surface of the substrate, and a protruding 25piece continuous to the covering portion and extending on an opposite side to the contact surface; 
in which the plate-shaped portion includes a first hole for arranging the infrared light emitting element and the infrared light DB1/ 117558924.1- 21 -detecting element inside the cylindrical portion, the first hole penetrating through the plate-shaped portion; and 
in which the substrate includes a second hole for causing the positioning pin to penetrate through the second hole, the 5method comprising a third step of fixing the substrate to the frame-shaped portion of the precursor by engaging the substrate with the frame-shaped portion of the precursor to arrange the infrared light emitting element and the infrared light detecting element in the first hole of the plate-shaped 10portion, contacting the peripheral edge of the front surface of the substrate with the contact surface of the frame-shaped portion, covering the side surface of the substrate with the covering portion of the frame-shaped portion, causing the positioning pin of the precursor to penetrate through the 15second hole of the substrate, and then deforming leading end portions of the positioning pin and the protruding piece of the frame-shaped portion while melting with heat to cause the leading end portion of the positioning pin to adhere to and be fixed to the second hole and also cause the leading end 20portion of the protruding piece to adhere to a peripheral edge of a back surface of the substrate. 

However, it would have been an obvious matter of design choice to perform above assembly process in order to obtain a predictable result, since applicant has not disclosed that such process solves any stated problem and presents any unexpected result and it appears that the invention would perform equally well with the assembly process as cited by the reference. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (above stated assembly process), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to try the above stated assembly process.
 
Regarding Claim 4, Hok as modified by Martin teaches gas concentration calculation device for calculating a concentration of a gas by a method of applying 25light emitted from a light source to the gas and measuring infrared light having a specific wavelength (See Claim 1 rejection), the device comprising: 
DB1/ 117558924.1- 22 -a housing made of a synthetic resin and configured to include a cylindrical portion, the cylindrical portion including a first opening and a second opening at both ends of the cylindrical portion (See Claim 1 rejection); and 
5a first mirror and a second mirror, respectively, arranged facing each other at the first and second openings to form an optical path of the infrared light inside the cylindrical portion (See Claim 1 rejection), 
wherein the first and second mirrors are fixed to the 10cylindrical portion by the synthetic resin forming the cylindrical portion (See Claim 1 rejection), the synthetic resin adhering to outer surface peripheral edges of the first and second mirrors in such a manner as to turn from the first and second openings to the outer surface peripheral edges of the first and second 15mirrors (See Claim 1 rejection, implicitly teaches) but does not explicitly teach the synthetic resin adhering to outer surface peripheral edges of the first and second mirrors in such a manner as to turn from the first and second openings to the outer surface peripheral edges of the first and second 15mirrors.  

However, it would have been an obvious matter of design choice to perform above assembly process in order to obtain a predictable result, since applicant has not disclosed that such process solves any stated problem and presents any unexpected result and it appears that the invention would perform equally well with the assembly process as cited by the reference. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (above stated assembly process), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to try the above stated assembly process.

Regarding Claim 5, Hok as modified by Martin teaches wherein the first and second mirrors each include a mirror surface layer formed on a mirror main 20body made of a synthetic resin different from the synthetic resin forming the cylindrical portion (See Claim 2 rejection), and are fixed to the cylindrical portion by the synthetic resin forming the cylindrical portion adhering to the outer surface peripheral edges of the mirror main bodies of the first and second mirrors 25in such a manner as to turn from the first and second openings to the outer surface peripheral edges (See Claim 4 rejection).  

Regarding Claim 6, Hok as modified by Martin teaches comprising a substrate configured to include an infrared light emitting element and an infrared light detecting element on a front surface of the substrate, 
5wherein the cylindrical portion includes a plate-shaped portion including a plate surface parallel to an axis penetrating through the first and second openings, 
wherein the housing includes a frame-shaped portion made of the synthetic resin integrally formed on the cylindrical portion, 10the frame-shaped portion protruding outward from the plate surface of the plate-shaped portion, and a positioning pin made of the synthetic resin protruding outward from the plate surface, and 
wherein the frame-shaped portion includes a contact surface for contacting a peripheral edge of a front 15surface of the substrate and a portion for covering a side surface of the substrate, in which the infrared light emitting element and the infrared light detecting element are arranged in a first hole penetrating through the plate surface of the plate-shaped portion, the peripheral edge of the front 20surface of the substrate is contacted with the contact surface of the frame-shaped portion, the side surface of the substrate is covered with the covering portion of the frame-shaped portion, the positioning pin of the housing is caused to penetrate through a second hole penetrating through the 25substrate, and the substrate is fixed to the housing by the synthetic resin forming the frame-shaped portion adhering to a peripheral edge of a back surface of the substrate in such a manner as to turn from the frame-shaped portion to the DB1/ 117558924.1- 24 -peripheral edge and the synthetic resin forming the positioning pin adhering to the second hole (See Claims 3, 4 rejection).

Regarding Claim 7, Hok as modified by Martin teaches wherein the each of the first opening (Martin, Fig. 2 @ 214, Par. [0044]) and second opening (Martin, Fig. 2 @ 208, Par. [0044]) includes a plurality of circumferential surfaces including a first edge surface (Martin, Fig. 2 @ 214 illustrates circumferential surfaces including a first edge surface) and a second edge surface (Martin, Fig. 2 @ 208 illustrates circumferential surfaces including a second edge surface) opposing each other (Fig. 2 illustrates such configuration) and a first side surface and a second side surface opposing each other (Martin, Fig, 2 @ 200, top, bottom and two opposing sides, i.e. the first side surface and the second side surface opposing each other), 
wherein a length of the first side surface and the second side surface (Martin, Fig. 2 @ 200, left tapered portion the right taper portion) is less than a length (Martin, Fig. 2 illustrates such configuration because length from side surface to side surface is less than the length from edge to edge ) of the first edge surface and the second edge surface (Martin, Fig. 2 @ 214 to 208), DB1/ 128869605.4Application No. 17/114,546 Attorney Docket No. 100116-5150-US Page 7 
wherein the first side surface and the second side surface (Martin, Fig, 2 @ 200, top, bottom and two opposing sides, i.e. the first side surface and the second side surface) each includes a first portion (Martin, Fig. 2 @ 214 side), a second portion (Martin, Fig. 2 @ 202 side), and a third portion (Martin, Fig. 2 @ 208 side), the second portion (Martin, Fig. 2 @ 202 side) circumferentially separates (Martin, Fig. 2 illustrates that second portion 202 separates the first portion 214 and the third portion 214) the first portion (Martin, Fig. 2 @ 214 side) and the third portion (Martin, Fig. 2 @ 208 side), and the second portion (Martin, Fig. 2 @ 202 side) has a reduced thickness (Martin, Fig. 2 @ 202 illustrates the reduced thickness due to the taper portion) relative to the first portion (Martin, Fig. 2 @ 214 side) and the third portion (Martin, Fig. 2 @ 208 side), and 
wherein an inner surface of the second portion (Martin, Fig. 2 @ 202 illustrates inner surface) of each of the first side surface and the second side surface (Martin, Fig, 2 @ 200, top, bottom and two opposing sides, i.e. the first side surface and the second side surface) are offset from and non-adhering to outer surface peripheral edges (Martin, outer surface of the mirror is non-adhering ) of the first (Martin, Fig. 2 @ 210, Par. [0044]) and second mirrors (Martin, Fig. 2 @ 206, Par. [0044]).  

Regarding Claim 8, Hok as modified by Martin teaches wherein the each of the first opening and second opening includes a plurality of circumferential surfaces including a first edge surface and a second edge surface opposing each other and a first side surface and a second side surface opposing each other (See Claim 7 rejection), 
wherein a length of the first side surface and the second side surface is less than a length of the first edge surface and the second edge surface (See Claim 7 rejection), 
wherein the first side surface and the second side surface each includes a first portion, a second portion, and a third portion, the second portion circumferentially separates the first portion and the third portion, and the second portion has a reduced thickness relative to the first portion and the third portion (See Claim 7 rejection), and 
wherein, after the second step (See Claim 1 rejection), an inner surface of the second portion of each of the first side surface and the second side surface are offset from and non-adhering to the outer surface peripheral edges of the back surface of the respective first and second mirrors (See Claim 7 rejection).  

Regarding Claim 9, Hok as modified by Martin teaches wherein the sticking-out portions (Martin, Fig. 2 @ 214 side and 208 side) include a first sticking-out portion (Martin, Fig. 2 @ 214 side) formed at the first opening (Martin, Fig. 2 @ 214, Par. [0044]) in a plate shape (Martin, Fig. 2 @ 202, top surface) extending along a peripheral edge of the first opening (Martin, Fig. 2 @ 214, Par. [0044]) and protruding axially (Martin, Fig. 2 illustrates from 202 to the edge of 214  extending axially) and a second sticking-out portion (Martin, Fig. 2 @ 214 side) formed at the second opening (Martin, Fig. 2 @ 208, Par. [0044]) in a plate shape (Martin, Fig. 2 @ 202, top surface) extending along a peripheral edge of the second opening (Martin, Fig. 2 @ 208, Par. [0044]) and protruding axially (Martin, Fig. 2 illustrates from 202 to the edge of 208  extending axially), and 
wherein the first sticking-out portion adheres to the back surface of the first mirror at a surface and the second sticking-out portion adheres to the back surface of the second mirror at a surface (See Claim 1 rejection).

Response to Arguments

Applicant’s arguments filed on 04/14/2022 with respect to claims 1 and 4 have been fully considered but they are not persuasive.

The Applicant argues that the features in the related to the adhering of the sticking out portions -- (a) adhering to at least a portion of an outer surface peripheral edge of a back surface of the respective first and second mirrors (in independent claim 1) and (b) adhering to outer surface peripheral edges of the first and second mirrors in such a manner as to turn from the first and second openings to the outer surface peripheral edges of the first and second mirrors (in independent claim 4). These features contribute to patentably distinguish the current claims from the combination of disclosures in Hok and Martin (Argument, Page 9-14).

The Examiner respectfully disagrees. The technique adapted by the Applicant is an alternative means to secure the mirrors. Martin also discloses to secure the mirrors but in a different way. The purpose is to secure the mirrors. Therefore, it is an obvious matter of design choice to adapt to a particular technique which secures the mirrors because applicant has not disclosed that such claimed feature solves any stated problem and presents any unexpected result and it appears that the invention would perform equally well with the mirrors being secured as cited by the reference. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). For further details see Final OA.

The Applicant’s arguments regarding newly added claims 7-9 are not persuasive. Hok as modified by Martin teaches all the limitations of the claims (See Final OA).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886